Citation Nr: 1635133	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-23 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for bilateral sciatica.

4.  Entitlement to service connection for a low back disability, to include lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1950 to August 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before these appeals are ready for adjudication.  Specifically, although the Veteran's claims file contains a DD Form 214 indicating that the Veteran had a period of active duty in the U. S. Marine Corps from August 1950 to August 1954, the file does not otherwise contain any records from this period of service, either service personnel or service treatment records.  

The Veteran reported that he received inpatient treatment at the U. S. Naval Hospital in Utsu, Japan for coronary artery disease and hypertension in 1951.  Such records were requested through a PIES request in June 2014, and in April 2015, the National Personnel Records Center (NPRC) responded that the clinical records had been destroyed among NPRC holdings in accordance with the general records schedule.  A previous request to NPRC for the Veteran's complete medical/dental records, made in September 2010, was met with an October 2010 response stating  that all available requested records were mailed.  The Board also notes that a rating decision dated in August 2011 reflects that the evidence that was of record at that time included service records dated from August 1950 to August 1954.  No such records are actually contained in the Veteran's electronic claims file.  Such records are particularly important to the Veteran's claims for service connection, as at present, the earliest medical records date from the mid 1970's, more than 20 years after the Veteran separated from active military service.  The Board also recognizes that the Veteran has asserted that he entered military service with borderline hypertension, which was aggravated during service, which may be documented on entrance and separation examinations.  Thus, on remand, the AOJ should take all necessary steps to ensure the Veteran's complete service personnel records and service treatment records are obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete service treatment records and service personnel records from any appropriate source, and associate them with the claims file.  If necessary, recall the Veteran's paper claims file and confirm that such records were not inadvertently overlooked when the file was transferred to its current electronic format.   

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) , the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  

2.  Thereafter, conduct any additional development deemed necessary (to include providing the Veteran with an examination or examinations if a duty to conduct such development is triggered), then readjudicate the claims for service connection for hypertension, coronary artery disease, bilateral sciatica, and a low back disability in light of the expanded record.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




